CaS€ 3217-CV-06442-VC

MCLAIN PC

Erik M. McLain SBN 219008
114 Pacifica Ste. 470

Irvine, CA 92618

Telephone: (949) 500-2818
Email: em@mclainfirm.com

Document 78

Filed 01/03/19 Page 1 of 11

Attorney for Defendant AND Counter-Clairnant

MATT HOLLYWOOD

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

‘A’ RECORDINGS LTD, a UK Private
Limited Company, and ANTON
NEWCOMBE, an individual doing business
as BRIAN JONESTOWN MASSACRE,
Plaintiffs,
v.

MATT HOLLYWOOD, an individual,

Defendant.

 

MATT I-I()LLYWOOD, an individual,
Counter-Complainant,
VS.
‘A’ RECORDINGS LTD, a UK Private
Limited Company, and ANTON
NEWCOMBE, an individual doing business
as BRIAN JONESTOWN MASSACRE, and
DOES 1-20, INCLUSIVE,

Counter-Defendants.

 

 

Case No: 5:17-cv-06442-VC

DEFENDANT MATT HOLLYWOOD’S
REPLY MEMORANDUM IN SUPPORT
OF MOTION FOR SUMMARY
JUDGMENT

1.) Supplemental Declaration of Erik
McLain;

2.) Defendant’s Response to Plaintiffs’
Evidentiary Objections.

Date: January 17, 2019
Time: 10:00 a.m.

Judge: Hon. Vince Chhabria
Courtroom: 4, 17th Floor

DEFENDANT MATT HOLLYWOOD’S REPLY MEMORANDUM

Case 3:17-cV-06442-VC Document 78 Filed 01/03/19 Page 2 of 11

REPLY MEMORANDUM IN SUPPORT OF
MOTION FOR SUMMARY JUDGMENT

I. INTRODUCTION

Plaintiffs’ attempt to oppose Matt Hollywood’s motion on the grounds that there is a
mischaracterization of the relief sought, i.e. sole authorship, is misleading Regardless of
semantics, it is clear that Plaintiffs’ Declaratory relief action is challenged by reality; Matt
Hollywood is a long recognized, joint author of the sound recordings. It is this challenge that
Plaintiff has repeatedly skirted despite actual notice of joint authorship claims on behalf of Matt
Hollywood (AND multiple other artists). Plaintiffs are confronted with their failure to act in
timely manner: Anton Newcombe’s copyright attorney (Barry Simons) and his business
manager (Stuart Flint) admitted to receiving actual notice of the copyright registrations,
contemplated taking action, and decided to abstain due to the financial burdens of ongoing
litigation. (See Exhibit E to McLain Declaration, pp. 90-95.) The notices, provided in Feb 2013
and April 2014, constituted an accrual of claims, commencing the 3-year statute of limitations
Additional, multiple notices were received before, and during, actual Declaratory Relief
litigation with other members of Brian Jonestown Massacre. (See Exhibit 7 to Cohom
Declaration.) These facts are buttressed by the credits on the album covers, which identify Matt
Hollywood as a joint author of the sound recordings. Those credits were written, approved, and
have been repeatedly perpetuated by Newcombe. Plaintiff swore by oath that he viewed the
sound recording registrations as legal and adversarial challenges to his ownership interests:

Deposition of Anton Newcombe (Ex. D to McLain Declaration) pg. 311-312, ll. 18-6):

Q: Right, but you testified this morning that you were aware that Dean Taylor had filed
copyright registrations in 2013 and 2014. Right?

A: I wasn’t aware that it Was multiple times. I just realized that I was aware that
he had - had found some lawyer, and was making claims, cot_mterclaims. or a
counterclaim to my copyrights of my own compositions.

Q: Right and you did nothing about it?

A: My manager and my business-affairs people addressed that. As I said, they
handled the business.

DEFENDANT MATT HOLLYWOOD’S REPLY MEMORANDUM

Case 3:17-cV-06442-VC Document 78 Filed 01/03/19 Page 3 of 11

Q: They addressed it?

A: Evidently.

Q: What did they do?

A: I am not sure.

Plaintiffs’ Opposition fails to reconcile Newcombe’s voluntary characterization of the
copyright registrations (at deposition) as “claims, counterclaims, or a counterclaim to my
copyrights.” Notably, Plaintiffs now desperately assert that merely because Dean Taylor
conducted the registrations, this somehow negates actual notice of Matt Hollywood’s adverse
interests to Plaintiffs’ sole authorship or, stated differently, Matt Hollywood’s joint authorship
claims. This is particularly troubling as Plaintiff simultaneously alleges that Matt Hollywood’s
claims are time-barred despite Plaintiffs’ written acknowledgement of his rights in December
2016. (See McLain Decl. Ex. C.) Arguably, based on Plaintifst ’ analysis, Mr. Hollywood’s
claims for Declaratory Relief did not accrue until Plaintiff filed this lawsuit in November 2017,
thereby challenging Mr. Hollywood’s joint authorship interests in the sound recording.

Plaintiffs’ attempts to argue “both sides of the coin” are disingenuous.

Likewise, Plaintiffs’ Opposition to the gratis license defects and the request for injunctive

relief concerning the copyright registrations ignore critical factual citations and controlling law.

II. ARGUMENT

A. Plaintiffs Completely Ignore Stuart Flint’s Key Evidence Regarding Actual
Notice.

Arising from Plaintiffs’ Opposition, there remain several undisputed facts that Plaintiff
not only completely ignored, but are also fatal to their untimely attempted grab for sole
ownership. First, Plaintiffs do not address the deposition testimony of Stuart Flint. Mr. Flint
testified that he and Barry Simons received the registrations, perceived the registrations as threats
to Newcombe, and encountered opposing legal interests concerning Newcombe’s ownership
claims. Despite such notice, they did not take any further legal action. (McLain Decl. Ex. E, pg.

90-94.) Now, Plaintiffs belatedly assert that this did not give rise to a “ripe” cause of action

DEFENDANT MATT HOLLYWOOD’S REPLY MEMORANDUM

Case 3:17-cV-06442-VC Document 78 Filed 01/03/19 Page 4 of 11

despite the admitted adversarial nature. Next, Plaintiffs completely ignore Anton Newcombe’s
characterization of the 2013/2014 registrations (See McLain Decl. Ex. D, pg. 311-312 supra )
Newcombe himself declares the copyright registrations as “claims, counterclaims, or a
counterclaim to my copyrights.” In addition, Newcombe admitted that he wrote the album
covers and credited Matt Hollywood as a performer and producer on the sound recordings (See
McLain Decl., Ex. D, pp. 119-120, and Exhibits G-l.)

Finally, and perhaps most conspicuous, Plaintiff fails to adequately address the
correspondence from Ms. Cohom dated December 16, 2016 whereby she acknowledged that
“Mr. Hollywood is a co-author of the sound recordings Thank God for Mental Illness and Their
Satanic Majesties’ Second Request” and specifically cited the registrations as evidence of these
joint sound recording interests (McLain Decl., Ex. C, fn. l) Moreover, her correspondence
includes the admission that Mr. Hollywood is a co-author “along with Mr. Newcombe and
several other band members.” Now, stuck with the harmful consequences of these admissions,

Plaintiffs resort to weak claims of admissibility.1
B. Plaintiffs’ Claims for Declaratory Relief Concerning Matt Hollywood’s Joint

Authorship/Ownership Interests Were Ripe When the Registrations Were
Filed.

Plaintiffs’ Opposition disingenuously states that their claims for Declaratory Relief are
not aimed at obtaining sole authorship, (despite their adopted position with regard to the
Counter-Claims) but rather a declaration that Matt Hollywood is not a sound recording author.
This is a difference without material distinction. lnexplicably, Plaintiffs’ assert that the S.R.
copyright registrations are not adverse or inconsistent to their assertion. Simultaneously,
Plaintiffs also seek an injunction to force Mr. Hollywood to file a supplemental registration to
accurately depict the authorship of “No Come Down.” Newcombe and Barry Simons filed the

P.A. registration for No Come Down. Plaintiff now wants the District Court to bail Newcombe

 

1 Plaintiffs’ objection to Exhibit C is separately replied to in Defendant’s Response to Objections filed concurrently
with this Reply Memorandum.

DEFENDANT MATT HOLLYWOOD’S REPLY MEMORANDUM

Case 3:17-cV-06442-VC Document 78 Filed 01/03/19 Page 5 of 11

out of his decision to credit Hollywood 100%. Simultaneously, Plaintiffs argue that the
registrations “have little if any impact on Plaintiffs’ legal rights They do not purport to establish
that Newcombe has no authorship or ownership rights in the works. . .” (Plaintiffs’ Opposition at
page 3, ll. 23-25.) Plaintiffs’ Motion for Partial Summary Judgment cites extensive case law
concerning the accrual of Declaratory Relief actions for copyright ownership. These citations
are abandoned in Opposition to Defendant’s Motion, and are instead substituted for citations
pertaining to general principles of ripeness in trademark and patent litigation.

1. The Copyright Registrations Were Made on All Band Members

Behalf in Response t0 Documented Disputes Over Ownership and
During the Jeff Davies Litigation Concerning Ownership.

Under Mea’lrnmune, Inc, Plaintiffs’ claims concerning Mr. Hollywood’s authorship were
ripe as early as February 2013. The Supreme Court in Mea’lmmune clarified that "the question in
each case is whether the facts alleged, under all the circumstances, show that there is a
substantial controversy, between parties having adverse legal interests, of sufficient immediacy
and reality to warrant the issuance of a declaratory judgment." (Mea'lmmune, 549 U.S. at
127, 2007.) Plaintiffs state that the claim for declaratory judgment became ripe when Mr.
Hollywood asserted ownership in a letter from Mr. McLain in November 2016. Following this
analysis, coupled with Newcombe’s own admission concerning the significance of the copyright
registrations (See McLain Decl, Ex. C, particularly footnote 1), it is insurmountable that
Plaintiffs claim became “ripe” in 2013.

The correspondence and dispute that Stuart Flint referenced in his deposition can be
summarized: On or about February 13, 2013 counsel for Dean Taylor, (a member of Brian
Jonestown Massacre) wrote to Barry Simons concerning “Dean Taylor/Anton Newcombe

Copyright Dispute” specifically disputing Anton Newcombe’s legal claim of sole authorship and

DEFENDANT MATT HOLLYWOOD’S REPLY MEMORANDUM

Case 3:17-cV-06442-VC Document 78 Filed 01/03/19 Page 6 of 11

specifically threatened to file Declaratory Relief actions for joint authorship in the works Take It
From the Man and Thank Goa’ For Mental Illness.2 (Supplemental Declaration of McLain,
Exhibit M.)

On or about February 19, 2013, Barry Simons responded to Attomey Kom and expressly
disputed any other band members authorship/ownership interests in the sound recordings
(Supplemental McLain Declaration, Exhibit N.) On February 27, 2013, and in direct response to
Barry Simons, Attomey Kom registered the sound recording for Thank Goa' F or Mental Illness,
named all authors, and specifically included notice to “Anton Newcombe c/o Law Office of
Barry Simons, 1655 Polk Street, Suite #2, San Francisco, CA 94109.) (See McLain Declaration,
Ex.C)3

This was the chain of events that Stuart F lint testified regarding “correspondence”
between the lawyers concerning the copyright registrations Mr. Flint further testified that
Newcombe and his agents took no action because “they were reeling from the litigation costs”
and Mr. Taylor’s lawyer “did not respond” to further letters (See McLain Decl., Ex. E, pg. 90-
95.) These facts alone (arguena'o) satisfy the tenets of Mea'Immune, Inc. v. Genentech, Inc. 549
U.S. 118, 127, (2007) (as cited by Plaintiff.) There was clearly a “substantial controversy
[conceming the ownership] between parties having adverse legal interests, of sufficient
immediacy and reality.” Newcombe was on notice that there were multiple joint authorship
claims inconsistent with his claim of exclusive rights Newcombe was on notice that a joint

author claim inconsistent with his claim of exclusive right to exploit the works was registered

 

2 This letter and the response by Barry Simons were filed by Anton Newcombe in the Jeff Davies litigation as
Document 69-2, Document 69-3 but are also attached to the Supplemental McLain Declaration as Exhibits M and N,
3 Compendium on Copyright Registration Section 405.1 Joint Works

The U.S. Copyright Office will accept an application filed by or on behalf of one or more authors of a joint work if
the application is otherwise proper and complete. The application must identij§) all of the authors of the joint work.

DEFENDANT MATT HOLLYWOOD’S REPLY MEMORANDUM

Case 3:17-cV-06442-VC Document 78 Filed 01/03/19 Page 7 of 11

The joint authors were named, and included Hollywood. Newcombe had reason to know that
Hollywood was a legitimate authorship claimant to the sound recordings: Newcombe was the
one who approved or wrote the credits identifying Hollywood as a joint producer of the records.
The 2013 and 2014 filings by Taylor made all joint authors listed adverse to Newcombe’s claims
of exclusive ownership. The fact that Hollywood was not aware of the registrations is
immaterial. A controversy existed as soon as Newcombe was on notice that the other band
members were named as registered claimants to the sound recordings

Each of these registrations became known to Newcombe, through his counsel and
management, and the registrations immediately touched upon the legal relations of every person
named in the three registrations Notably, these registrations diminished Plaintiffs sound
recording ownership interests from 100% to 20%. Simultaneously, the registration established
20% ownership to four authors (Hollywood, Taylor, Gion, Glaze) who Newcombe sought to
eliminate. Newcombe admits to intentional subterfuge about ownership. (McLain Decl., Exhibit
D, pp. 229-233.) Mr. Flint testified Newcombe struggles with veracity. (McLain Supplemental
Declaration, Exhibit O, pages 101-102.)

Additionally, Mr. Flint testified that he had no knowledge of any understandings between
Mr. Hollywood and Newcombe, and that he was not directed to know or discuss matters about
Mr. Hollywood, noting “didn’t know the situation between them.” (McLain Supplemental Decl,
Ex. O, pp. 41-46.) Likewise, Mr. F lint testified, at length, that he did not know the terms of the
Bomp license as his only source of information on this topic was from Mr. Newcombe, who
according to Mr. F lint is unreliable. (ld. at pp. 101-102.) Now, Mr. Flint purports to
competently testify regarding royalty arrangements, licensing arrangements, or copyright

arrangements between Mr. Hollywood and Newcombe. (See Declaration of Stuart Flint

DEFENDANT MATT HOLLYWOOD’S REPLY MEMORANDUM

Case 3:17-cV-06442-VC Document 78 Filed 01/03/19 Page 8 of 11

submitted by Plaintiffs, 1111 2,5,9.) Newcombe’s managers and lawyers clearly perceived the
2013-2014 registrations as a matter of legal threat, controversy, and adversity. This is evidenced
further by the testimony of Stuart Flint and Anton Newcombe’s own characterization of the
registrations as “claims, counterclaims or a counterclaim to his copyrights.”

2. Plaintiff Completely Abandons Governing Case Law
Regarding the Accrual of Copyright Ownership Claims

Despite extensive citation to cases such as Zuill v. Shanahan, 80 F.3d 1366, 1370 (9th Cir.
1996); and Gary Friea'rich Enters., LLC v. Marvel Characters, Inc., 716 F.3d 302 in an attempt
to invalidate Matt Hollywood’s Declaratory Relief action, Newcombe now abandons these cases
when faced with the statute of limitations against his own Declaratory Relief action. As
Plaintiffs point out in their Opposition, accrual is the corollary to ripeness (Plaintiffs’
Opposition at page 2, citing Levala’, Inc. v. Citj) of Palm Desert, 998 F.2d 680, 687 (9th Cir.
1993.) Accrual of a copyright ownership claim is at the heart of analysis contained in Gaiman,
Brownstein, Zuill, etc. .. Yet none of these copyright cases are analyzed in Newcombe’s
Opposition to Defendant Matt Hollywood’s Motion for Summary Judgment.

C. The Defects in Plaintiffs’ Declaratory Relief Action Regarding an Implied
“Gratis” License Remain and Are Supported by Cited Evidence.

As an initial matter, Plaintiffs challenge Defendant’s Motion for Summary Judgment on
the basis that his arguments are somehow not supported by adequate citations to the record.
(Plaintiffs’ Opposition at page 5-6, ll. 25-8.) ln particular, Defendant pointed out several key
facts concerning the purported ‘gratis’ license notice: “Plaintiffs’ own lawyers represented that
they knew of no ‘gratis’ license and acknowledged Mr. Hollywood’s right to royalties on
numerous occasions This included written acknowledgement of Mr. Hollywood’s rights;

providing accountings reflecting monies owed to Hollywood and paying mechanical royalties on

DEFENDANT MATT HOLLYWOOD’S REPLY MEMORANDUM

Case 3:17-cV-06442-VC Document 78 Filed 01/03/19 Page 9 of 11

Mr. Hollywood’s behalf.” (See McLain Supp. Decl., Ex. O, pp. 71-76, 137: Mr. Flint testified
that mechanicals were paid by ‘A’ Recordings on behalf of Matt Hollywood.) Paragraph 6 of
Mr. Flint’s Declaration is inconsistent with this deposition testimony.

Each of these factual assertions were accurately reflected by citations to the record. First,
Exhibit C and Exhibit J include acknowledgements from Plaintiffs’ counsel concerning the
sound registrations and included accountings that were voluntarily provided, reflecting “Matt
Hollywood’s Share in U.S. Dollars” Nowhere in any of these accountings or emails contained
in Exhibit J did counsel state that this “Share in U.S. Dollars” was “amounts Defendant could
potentially be entitled to if his claims were to succeed.” (See Plaintiffs’ Opposition, pg. 6, ll. 12-
16.) Rather, the accountings were provided voluntarily over the course of several months

More telling however, is the fact that Plaintiffs’ counsel pointed out in the December 16,
2016 correspondence: (See McLain Decl., Ex. C, page 34.)

“We are unaware at this time of any written grant to Newcombe of rights to use any of

the composition of which Mr. Hollywood is the sole author, though our investigation is

ongoing. Of course, as a co-owner of the large majority of the works at issue, Mr.

Newcombe did not and does not need Mr. Hollywood’s authorization for the uses he has

made of the co-owned compositions”

Counsel renounced any grant to Newcombe of any rights Moreover, it was Mr.
Newcombe’s status as a co-owner of the large majority of the works that gave him the right to
the uses he has made of the co-owned compositions. Counsel specifically did not mention any
‘gratis’ license and denied knowledge of such. Moreover, Barry Simons expressly renounced
any knowledge of a ‘gratis’ license. (See McLain Decl., Ex. F.) lt wasn’t until nearly a year
later, that Plaintiff first mentioned the existence of a gratis license. The license to Bomp, by

Newcombe’s own admission, permitted a royalty-free license contingent on ownership and low

sales volume.

 

4 Response to Plaintiffs’ Objections to Exhibits C and J is filed concurrently with this Reply.

DEFENDANT MATT HOLLYWOOD’S REPLY MEMORANDUM

Case 3:17-cv-06442-VC Document 78 Filed 01/03/19 Page 10 of 11

Regardless of Counsel’s position, Newcombe himself testified that the only evidence he
had of an implied license was Hollywood’s alleged failure to request sales royalties (See
McLain Decl, Ex. D. pgs 174-190.) This alone, is insufficient as a matter of law to establish a
gratis license as any failure to request sales royalties (arguendo) could have only occurred after
creation. Plaintiff cites Asset Marketing Sys., Inc. v. Gagnon, 542 F.3d 748 (9th Cir. 2008) when
arguing the existence of a gratis license (Opposition pg. 7, ll. 5 -7) but omits key language
regarding the determination, namely:

“The relevant intent is the licensor's objective intent at the time of the creation and
delivery of the software as manifested by the parties' conduct. See Effects, 908 F.2d at 559 n. 6
(noting that “every objective fact concerning the transaction” supported the finding that an
implied license existed); see also John G. Danielson, Inc. v. Winchester-Conant Props., Inc.,
322 F.3d 26, 42 (lSt Cir.2003); The First and Fourth Circuits consider the following factors to
determine such an intent:

(1) whether the parties were engaged in a short-term discrete transaction as opposed to
an ongoing relationship; (2) whether the creator utilized written contracts providing that
copyrighted materials could only be used with the creator's future involvement or express
permission; and (3) whether the creator's conduct during the creation or delivery of the
copyrighted material indicated that use of the material without the creator's involvement
or consent was permissible.”

As the Gagnon Court noted, an implied license can be found by conduct, but only as
determined by the creator’s conduct at the time of the creation and delivery. ln the instant matter,
the time of the creation and delivery of the sound recordings could have only occurred at the
time of Matt Hollywood’s performance Plaintiffs grossly fail to offer any evidence that Matt
Hollywood’s conduct at the time of his performance or recording offered any indication that he

did not intend to receive compensation, or grant a ‘gratis’ license for exploitation into perpetuity.

D. Plaintiff Fails to Distinguish The Limitations Concerning Administrative
Functions of the Copyright Office, Thereby Precluding Injunctive Relief For
Supplemental Copyright Registrations.

DEFENDANT MATT HOLLYWOOD’S REPLY MEMORANDUM

Case 3:17-cv-06442-VC Document 78 Filed 01/03/19 Page 11 of 11

Plaintiffs’ Opposition admits that there is a simple method for requesting a
supplementary copyright registration pursuant to 37 C.F.R. Section 202.6. However, that
Regulation specifically provides f`or application to the Copyright Office and does not address any
Court’s obligations or authority to order registrations Rather, the Court in Syntek
Semiconductor Co. v. MicroChip Technology, 307 F.3d 781, 82 (9th Cir. 2002) made clear that
cancellation of a copyright registration is certainly an administrative function, just as much as
issuing a registration is an administrative function. Section 701 of the Copyright Act explicitly
states that “all administrative functions and duties are the responsibility of the Register of

Copyrights.” 17 U.S.C. Section 701(a).

III. CONCLUSION

Plaintiffs have adopted different factual interpretations and different legal positions
depending on which context the facts and law are being addressed. Plaintiff himself, his
business managers and multiple lawyers acknowledged notice of adverse conditions and
admitted that they all did nothing in response. There simply is no evidence of a ‘gratis’ license
as Plaintiff cannot delineate any conduct that occurred at the alleged time and alleged delivery of
the creation. Finally, Plaintiffs’ claims for injunctive relief are not properly before this Court.
For the foregoing reasons, Defendant Matt Hollywood respectfully requests that this Court grant

his Motion for Summary Judgment in its Entirety.
Respectfully submitted,

Dated: January 3, 2019 MCLAIN LAW FIRM

By:lst' E)'ik McLain
Erik McLain
Attomeys for Defendant/CC
MATT HOLLYWOOD

10
DEFENDANT MATT HOLLYWOOD’S REPLY MEMORANDUM

